Citation Nr: 1805827	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  14-13 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a prostate disability.

3.  Entitlement to service connection for a left foot disability.

4.  Entitlement to service connection for right ear hearing loss.

5.  Entitlement to an initial compensable evaluation for service-connected hypertension.

6.  Entitlement to an initial compensable evaluation for service-connected hemorrhoids.

7.  Entitlement to an initial compensable evaluation for service-connected epistaxis.

8.  Entitlement to an initial compensable evaluation for service-connected dry eye syndrome residuals of photorefractive keratectomy.
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.S.E., Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied claims for service connection for
lumbosacral compression fracture, benign prostatic hyperplasia, hearing loss of the right ear, and left foot gout, and which granted service connection for hemorrhoids, hypertension, epistaxis, and dry eye syndrome residuals of photorefractive keratectomy, with each disability evaluated as noncompensable.  

In his appeal (VA Form 9), received in April 2014, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in September 2014, he stated that he desired for his request for a hearing be withdrawn.  Accordingly, the Board will proceed without further delay.  See 38 C.F.R. § 20.702(e) (2017).  

The Board has recharacterized the issues as stated on the cover page of this decision to interpret the claimed conditions as broadly as possible.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).




FINDINGS OF FACT

1.  The Veteran does not have a back disability, a prostate disability, a left foot disability, or right ear hearing loss, that is related to his service.

2.  The Veteran's service-connected hypertension is not shown to have been productive of diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more with required continuous medication for control.

3.  The Veteran's hemorrhoids are shown to have been productive of internal and external hemorrhoids, but not irreducible, large, or thrombotic hemorrhoids with excessive redundant tissue and frequent recurrences.

4.  The Veteran's service-connected epistaxis is shown to have been productive of nosebleeds, but not a deviated septum, 50 percent obstruction of both nasal passages, or total obstruction of one nasal passage.

5.  The Veteran's service-connected dry eye syndrome, residuals of photorefractive keratectomy, is not shown to have been manifested by a unilateral disorder of the lacrimal apparatus.


CONCLUSIONS OF LAW

1.  The Veteran does not have a back disability, a prostate disability, a left foot disability, or right ear hearing loss, that were caused by his service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).  

2.  The criteria for an initial compensable evaluation for hypertension have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, Diagnostic Code 7101 (2017).

3.  The criteria for an initial compensable evaluation for service-connected hemorrhoids have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, Diagnostic Code 7336 (2017).

4.  The criteria for a compensable rating for service-connected epistaxis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code 6502 (2017).

5.  The criteria for an initial compensable evaluation for service-connected dry eye syndrome, residuals of photorefractive keratectomy, are not shown to have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 4.1, 4.3, 4.7, 4.79, Diagnostic Code 6025 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that service connection is warranted for a back disability, a prostate disability, a left foot disability, and right ear hearing loss.  The Veteran argues the following: he worked in an office setting for 21 years during service, and this contributed to his back pain.  While on active duty, he frequently had to urinate.  He has left foot gout that may be related to use of a diuretic medication (Hyzaar).  During service, he was exposed to loud noise while working as a duty section leader, damage control training team, and working and accessing engineering spaces, and other loud areas, aboard ships.  He further asserts that he had a strong work ethic during service, and that he only sought medical treatment for severe symptoms.  See Veteran's appeal (VA Form 9), dated in June 2017.  

The Board first notes that additional medical evidence has been received following the May 2017 supplemental statement of the case, that it is not accompanied by a waiver of RO review.  However, as his appeal was received after February 2, 2013, waiver of RO review is not required.  See 38 C.F.R. § 20.1304 (c) (2017); see also Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R.  § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

Service connection may also be granted for arthritis, or an organic disease of the nervous system, such as a sensorineural hearing loss, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  VBA Manual M21-1, III.iv.4.B.12.a. 

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2017). 

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley  v. Brown, 5 Vet. App. 155 (1993). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

The Veteran's discharge (DD Form 214) shows that his primary specialty title was personnel man, and it indicates that he had training or experience in automatic data processing, and as a surface warfare specialist and a security officer.  

The Veteran's service treatment records show the following: multiple examination reports, dated prior to his separation examination report, do not show any relevant findings, complaints, or diagnoses.  They include audiometric test results which did not show hearing loss in the right ear, as defined for VA purposes at 38 C.F.R. § 3.385.  The Veteran's separation examination report, dated in June 2003, shows that his ears, drums, external genitalia (genitourinary) system, spine, and feet were clinically evaluated as normal.  This report contains audiometric test results which do not show hearing loss in the right ear, as defined for VA purposes at 38 C.F.R. § 3.385.  There is a notation in an associated report (DD Form 2808) of a positive threshold shift at 4,000 Hz in the right ear.  In a report of medical history, the Veteran indicated that he did not have a history of "ear, nose or throat trouble," arthritis, impaired use of his feet, or a need for back support.  He indicated that he was currently in good health.  See also reports of medical history, dated in 1994, 1996, 2000 and 2001 (denying inter alia a history of hearing loss, recurrent back pain, frequent or painful urination, and/or foot trouble).  

As for the post-service medical evidence, it includes TriCare reports, which show that in September 2005, the Veteran sought treatment for a week-long history of back pain.  He stated that there was no history of trauma, or previous back problems.  An October 2005 report notes a one-month history of back pain, and that degenerative spur formation was noted between T12 and L5 on X-ray.  The diagnosis was low back pain.  In July 2006, he sought treatment for a one-week history of burning in his urethra when voiding.  The diagnosis was urethritis, nonspecific.  In September 2006, he Veteran received additional treatment for back pain, which he speculated may be related to working out.  In January 2007, he sought treatment for what he thought was an attack of gout in his right MTP (metatarsophalangeal joint).  The diagnosis was gout.  Thereafter, he is shown to have received a number of treatments for foot pain, back pain, and urinary complaints, with specific complaints of left foot pain, and right ear pain and hearing loss, beginning in 2011.  His diagnoses included frequency, musculoskeletal pain, BPH (benign prostatic hypertrophy), otitis externa, and gout.  There was also a notation of eustachian tube dysfunction in December 2011.  A number of these reports note use of medications that include Hyzaar.  In December 2013, the Veteran was noted to report that he had done well on Hyzaar, but that he did not like it because it made him urinate too often.    

Between 2012 and 2013, the Veteran was afforded a number of VA examinations.  The disability benefits questionnaires (DBQs) show the following:

An April 2012 male reproductive DBQ notes that the Veteran's prostate was not examined per his request.  The diagnosis was BPH (prostate hypertrophy), with a date of diagnosis of April 2012.  The examiner indicated that the Veteran's claims file had been reviewed.  The examiner concluded that the Veteran's BPH was less likely than not proximately due to or the result of his service.  The examiner explained that there is no documentation of BPH until July 2010, which is after active duty service.  

A VA back DBQ, dated in May 2012, shows that the diagnosis was LS (lumbosacral) compression fracture.  The report notes a developmental variant T11-L1 with wedging and mild to moderate anterior spurring, minimal to mild convex scoliosis, and old compression fractures.  

A hearing loss DBQ, dated in May 2013, contains audiometric test results which do not show hearing loss in the right ear, as defined for VA purposes at 38 C.F.R. § 3.385.  The examiner noted that hearing loss was not shown upon separation from service, and indicated that there was no right ear hearing loss that was due to the Veteran's service.  

A spine DBQ, dated in May 2013, includes X-ray reports which contain an impression of early degenerative changes of the thoracic spine.  In an associated opinion, the examiner indicated that the Veteran's claims file had been reviewed.  The examiner concluded that the Veteran's a back condition is less likely than not proximately due to or the result of his service.  The examiner explained that the Veteran's MR (military records) do not adequately document the occurrence and treatment of an upper back, or lumbar back condition, while on active duty, which is first shown in 2005, and again in 2011, well after release from active duty in 2003.  

The Board finds that the claims must be denied.  With regard to the claim for right ear hearing loss, there is no competent evidence to show that the Veteran has right hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  The Board therefore finds that the preponderance of the evidence shows that the Veteran does not currently have this disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C. §§ 1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  Accordingly, the claim must be denied.

With regard to the claims for a back disability, a prostate disability, and a left foot disability, the Veteran is not shown to have been treated for any relevant symptoms during service, nor were there any relevant complaints, findings, or diagnoses shown upon separation from service.  These conditions are first shown at least two years after separation from service.  To the extent that the Veteran may have intended to assert an ongoing continuity of symptomatology for back symptoms, or right ear hearing loss, he denied having a history of hearing loss, or recurrent back pain (or other back symptoms) on several occasions during service.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also TriCare reports, dated in September and October of 2005 (noting a one-month or less history of back pain).  Therefore, such assertions would lack probative value warranting a grant of either of the claims under 38 C.F.R. §§ 3.307, 3.309.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Neither right ear sensorineural hearing loss, nor arthritis of the back, are shown within one year of separation from service such that presumptive service connection is warranted for either of these conditions under those regulations.  38 C.F.R. §§ 3.307, 3.309.  Finally, the extent that the Veteran may have intended to assert that he has a prostate disability on a secondary basis, i.e., as due to medication (Hyzaar) prescribed for control of his service-connected hypertension, there is no competent opinion of record in support of the claim on this basis.  See 38 C.F.R. § 3.310 (2017).  

In reaching these decisions, the Board has considered that the Veteran has received medical training.  However, an opinion may be reduced in probative value even where the statement comes from someone with medical training, if the medical issue requires special knowledge.  See Black v. Brown, 10 Vet. App. 279 (1997); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches).  In this case, the Board has afforded the VA and non-VA medical evidence, together with the greater expertise of the physicians who have provided etiological opinions, and the audiometric test results, more probative value.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed conditions due to his service, or a service-connected disability.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).

Initial Compensable Evaluations

The Veteran asserts that he is entitled to initial compensable evaluations for his service-connected hemorrhoids, hypertension, epistaxis, and dry eye syndrome residuals of photorefractive keratectomy.  

As for the history of the disabilities in issue, the Veteran was noted to have hemorrhoids as early as 1987.  In July 2001, the Veteran reported a history of rectal bleeding occurring about twice a year, and occasional nosebleeds.  He also stated that he wears corrective lenses.  In 2002, he underwent a photorefractive keratectomy OU (both eyes), with a diagnosis of ametropia.  He was also treated for a chronic bloody nose.  The assessment was epistaxis.  A June 2003 report of medical history showed that he indicated that he had a history that included surgery to correct vision, rectal disease, with bleeding usually twice a year, and occasional nosebleeds, especially during cold weather.  His corrected distant vision was 20/20, bilaterally.  His blood pressure was 142/82.  Following separation from service, he is shown to have used Hyzaar for control of his blood pressure.  In February 2011, he reported bleeding from his left nostril.  See 38 C.F.R. § 4.1 (2017).

In May 2013, the RO granted service connection for hemorrhoids, hypertension, epistaxis, and dry eye syndrome residuals of photorefractive keratectomy, with each disability evaluated as noncompensable.  In each case, the effective date assigned for service connection was May 13, 2011.  The Veteran has appealed the issues of entitlement to initial compensable evaluations.

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C. § 1155; 38 C.F.R. § Part 4.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Hypertension

The RO has evaluated the Veteran's hypertension under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.  Under DC 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  

VA progress notes, and TriCare reports, dated during the time period in issue contain over 20 blood pressure readings, with systolic readings ranging between 118 - 170, and diastolic readings ranging between 76 - 110.  More specifically, there was a systolic reading of 160 in May 2015, 162 in December 2014, and of 170 in January 2014; the remainder of systolic readings were less than 160.  In addition, there were diastolic readings of 100 in October 2012 and September and December 2014, 104 in January 2014, 106 in December 2014, and 110 in May 2012; the remainder of diastolic readings were less than 100.  

A VA hypertension DBQ, dated in May 2013, shows that the Veteran was noted to have a history of hypertension with onset in the 1980s, and treatment since 2008.  The Veteran was noted to be taking continuous medication for his hypertension (Hyzaar).  The examiner indicated that the Veteran does not have a history of diastolic readings to predominantly 100 or more.  On examination, blood pressure readings of 138/82, 140/82, and 138/82 were recorded.  The diagnosis was hypertension.  The examiner indicated that there was no impact on the Veteran's ability to work.  

A VA hypertension DBQ, dated in July 2016, completed by E.G., M.D., shows that the Veteran was noted to have a history of treatment for hypertension with Dr. E.G. since 2008, with use of HCTZ.  By history, blood pressure readings of 142/100, 171/102, were noted from February 2008 (prior to the time period in issue).  The DBQ notes a history of blood pressure readings of 150/92, 160/90, and 144/88, between January 2015 and July 2016.  Dr. E.G. indicated that there was no impact on the Veteran's ability to work.  The diagnosis was hypertension.  Dr. E.G. indicated that there was no impact on the Veteran's ability to work. 

The Board finds that an initial compensable evaluation is not warranted for the Veteran's hypertension.  The Veteran is shown to be taking medication for control of his symptoms.  While there are a few systolic and diastolic readings in the range required for a 10 percent evaluation, the blood pressure readings do not show diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, nor does the evidence show that the Veteran has diastolic pressure predominantly 100 or more that requires continuous medication for control.  Thus, neither the Veteran's diastolic pressure readings, or systolic pressure readings, predominantly meet the scheduler criteria for an initial compensable evaluation under DC 7101.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.


Hemorrhoids

The Veteran's disability has been evaluated as noncompensable under 38 C.F.R. § 4.114, DC 7336.  Under 38 C.F.R. § 4.114, DC 7336, which pertains to both internal and external hemorrhoids, a 0 percent (noncompensable) evaluation is warranted for mild or moderate hemorrhoids. 

A 10 percent evaluation is warranted for irreducible, large, or thrombotic hemorrhoids with excessive redundant tissue and evidencing frequent recurrences.  Id.  

The only relevant medical evidence dated during the time period in issue is a VA rectum and anus DBQ, dated in April 2012.  The DBQ shows the following: the examiner indicated that the Veteran does not take continuous medication for his condition.  On examination, the Veteran had small or moderate external hemorrhoids.  The Veteran has internal or external hemorrhoids that are mild or moderate in degree, described as "small, non-thrombosed hemorrhoids, asymptomatic at present."  The diagnosis was "internal or external hemorrhoids."  There was no impact on the Veteran's ability to work.  

The Board finds that the criteria for an initial compensable evaluation have not been met.  The medical evidence is insufficient to show the required symptoms for a compensable evaluation.  The April 2012 VA DBQ notes internal and external hemorrhoids, of mild or moderate degree.  However, there are no findings to show irreducible, large, or thrombotic hemorrhoids.  In summary, the medical evidence does not show that the Veteran has had irreducible, large, or thrombotic hemorrhoids with excessive redundant tissue and evidencing frequent recurrences.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the criteria for an initial compensable rating have not been met.

Epistaxis

The Veteran's disability has been evaluated as noncompensable under 38 C.F.R. § 4.97, DC 6599-6502.  See 38 C.F.R. § 4.27 (2017) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99").  This hyphenated diagnostic code may be read to indicate that an injury to the respiratory system is the service-connected disorder, and it is rated as if the residual condition is a deviation of the nasal septum under DC 6502.

Under DC 6502, a 10 percent rating is warranted for: septum, nasal, deviation of: Traumatic only, with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, DC 6502 (2017).  

A VA sinus DBQ, dated in April 2012, shows that the Veteran was found not to have sinusitis, rhinitis, or a deviated nasal septum due to trauma.  There was no impacted on his ability to work from a sinus, nose, throat, larynx, or pharynx condition.  The diagnosis was epistaxis.  

The Board finds that the criteria for an initial compensable evaluation have not been met.  The medical evidence is insufficient to show the required symptoms for a compensable evaluation.  There are no findings to show that the Veteran has a deviated nasal septum, or 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the criteria for an initial compensable rating have not been met.

Dry Eye Syndrome, Residuals of Photorefractive Keratectomy

The Veteran's disability has been evaluated as noncompensable under 38 C.F.R. § 4.97, DC 6099-6025.  See 38 C.F.R. § 4.27.  This hyphenated diagnostic code may be read to indicate that an injury to the eye is the service-connected disorder, and it is rated as if the residual condition is a disorder of the lacrimal apparatus under DC 6025.

Under DC 6025, a 10 percent evaluation is warranted for a unilateral disorder of the lacrimal apparatus (epiphora, dacryocystitis, etc.).

A VA eye conditions DBQ, dated in September 2012, shows the following: the Veteran reported a history of dry eyes beginning in 2002, shortly after his photorefractive keratectomy.  He reported using artificial tears since that time, and that he took a break every half hour from his work (with computers) because his eyes became blurry and uncomfortable, and he had to apply artificial tears.  He also reported that his visual acuity was diminishing and that he had to wear reading glasses.  He reported being diagnosed with postoperative corneal defect in October 2002.  On examination, corrected near, and distant vision, bilaterally, was "20/40 or better."  Pupils were round and reactive to light.  There was no corneal irregularity resulting in severe irregular astigmatism.  There was no diplopia.  There was no visual field deficit.  There was no anatomical loss of eyelids, brows, or lashes, lacrimal gland and lid disorders, ptosis, conjunctivitis, corneal condition, cataract or other lens condition, inflammatory eye condition, glaucoma, optic neuropathy, retinal condition, neurologic eye condition, tumors or neoplasms, or other eye condition.  The diagnosis was dry eye syndrome, status post photoreactive keratectomy surgery.   There was no impact on the Veteran's ability to work.  

 The Board finds that the criteria for an initial compensable evaluation have not been met.  The medical evidence is insufficient to show the required symptoms for a compensable evaluation.  There are no findings to show that the Veteran has a unilateral disorder of the lacrimal apparatus.  

The Board has considered whether the Veteran is entitled to a compensable rating under an alternative code.  The General Rating Formula for Diagnostic Codes 6000 through 6009 directs that evaluation of a disability rated on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  38 C.F.R. § 4.79.

Under the General Rating Formula, a compensable evaluation is warranted for diseases of the eye with incapacitating episodes.  The claims file does not contain evidence of, and the Veteran does not contend, that his eye disability has caused incapacitating episodes.  Thus, an initial compensable rating is not warranted. 

A visual acuity rating is based on the best distance vision obtainable with best correction by glasses except in cases involving keratoconus or where the spherical correction between the two eyes varies by more than four diopters.  38 C.F.R. § 4.75, 4.79, Table (neither exception is evident in this case).  A 10 percent rating is assigned for impairment of central visual acuity in the following situations: (1) when the corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Code 6066.  

The Veteran's claims file does not contain evidence that his visual acuity was compensable under Code 6066 over the period on appeal.  Specifically, the Veteran's September 2012 VA examination notes corrected near and distance visual acuity of "20/40 or better," bilaterally.

Regarding visual field impairment, compensable ratings are provided for loss of temporal half of visual field, loss of nasal half of visual field, loss of inferior half of visual field, loss of superior half of visual field, concentric contraction of visual field with the remaining field of 60 degrees at most, or unilateral scotoma.  38 C.F.R. § 4.79.  In this case, no visual field defect has been demonstrated at any time.  Accordingly, the criteria for an initial compensable rating have not been met under any other applicable diagnostic code.

Conclusion

The Board has considered the Veteran's statements that he should be entitled to initial compensable evaluations, and that he is shown to have received some medical training.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case, the Board has determined that the VA and non-VA medical evidence, together with the greater expertise of the VA examiners providing the VA examinations, warrant more probative value.  Cartwright; see also Black v. Brown, 10 Vet. App. 279 (1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In deciding the Veteran's claims, the Board has considered the determinations in Fenderson, and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to initial compensable evaluations for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that any of the Veteran's evaluations should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record from the time the Veteran filed the claim to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of any of the claimed disabilities such that an initial compensable evaluation is warranted. 

The issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record.  Yancy v. McDonald, 27 Vet. App 484 (2016); see also Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, neither the Veteran, nor the record, raises the issue of an extra-schedular rating for any of the disabilities in issue.  

As the Veteran has also not indicated that he is precluded from work as a result of the service-connected disabilities in issue, the Board does not find that an implied claim for a total disability rating based on individual unemployability (TDIU) has been raised by the record under Rice v. Shinseki, 22 Vet. App. 447 (2009).

For all claims, in reaching these decisions, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Veteran has not identified any relevant records that have not been associated with the claims file, and it appears that all pertinent records have been obtained.  The Veteran has been afforded several examinations.  

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  Id. at 1381 (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  

Based on the foregoing, the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).







ORDER

Service connection for a back disability, a prostate disability, a left foot disability, and right ear hearing loss, is denied.

An initial compensable evaluation for service-connected hypertension is denied.

An initial compensable evaluation for service-connected hemorrhoids is denied.

An initial compensable evaluation for service-connected epistaxis is denied.

An initial compensable evaluation for service-connected dry eye syndrome residuals of photorefractive keratectomy is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


